Title: [Diary entry: 29 August 1788]
From: Washington, George
To: 

Friday 29th. Thermometer at 80 in the Morning—83 at Noon; and 81 at Night. Wind at So. W. clear & very warm. Visited all the Plantations. In the Neck—The Waggon & 1 Cart were getting in Wheat—the other was at Mill. The other hands except those at Plow and employed in getting in and Stacking the Wheat—were threshing out Oats, & pressing Cyder. At Muddy hole—The Plows wch. had just finished preparing for, & putting in Wheat at the Ferry (with the Ferry Plows) set into work after dinner. All the other hands were employed as yesterday. At Dogue run—The same hands were at the same work as yesterday. At Frenchs—The Hoe & Plow people were, as before mentioned, at the other places. At the Ferry—The Plows went after dinner to Muddy hole—the rest were employed in getting with the carts & Waggon the Grain. Doctr. Stuart & his Brother Richard left this before Breakfast for their Fathers.